Citation Nr: 1210804	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  04-42 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.

2.  Entitlement to service connection for a disability manifested by headaches.  


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985 with additional Reserve service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2002 and February 2004 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In the November 2002 rating decision, the RO denied service connection for a bilateral eye condition due to chemical burns.  In the February 2004 rating decision the RO, in pertinent part, denied service connection for headaches and irritable bowel syndrome and confirmed and continued the previous denial of service connection for a bilateral eye condition.  

In September 2005, the Veteran testified during a videoconference hearing before the undersigned, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of that hearing is of record.  In November 2005 and January 2007, the Board remanded the claims on appeal for further development.

In a May 2008 decision, the Board denied the claims for service connection for a bilateral eye disability, a disability manifested by headaches, and irritable bowel syndrome.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2010, the Court issued a Memorandum Decision vacating the Board's May 2008 decision and remanding the claims to the Board for proceedings consistent with the Court's decision.  The Board remanded the claims for further development in April 2011.  

In a July 2011 rating decision, the RO granted service connection for irritable bowel syndrome, representing a full grant of the benefit sought with respect to this claim.  The RO continued to the deny the claims for service connection for a bilateral eye disability and a disability manifested by headaches, as reflected in a July 2011 supplemental statement of the case (SSOC).  

In December 2011, subsequent to issuance of the most recent SSOC, the Veteran's attorney submitted additional medical evidence in support of the claims on appeal.  This evidence was accompanied by a waiver of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2011).

As a final preliminary matter, in correspondence dated in December 2011, the Veteran's attorney raised a claim for service connection for sinusitis.  The claim of entitlement to service connection for sinusitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a disability manifested by headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  Although keratoconus was not noted on the Veteran's examination prior to entrance into active service, there is clear and unmistakable evidence that such disability existed prior to service.

3.  The evidence of record does not clearly and unmistakably demonstrate that the Veteran's keratoconus was not aggravated during service.  





CONCLUSION OF LAW

Service connection for a bilateral eye disability, specifically, keratoconus, is warranted.  38 U.S.C.A. §§ 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim herein decided.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.



The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

Given the favorable disposition of the claim herein decided, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  


Factual Background and Analysis

The Veteran is seeking service connection for a bilateral eye condition.  In his July 2004 notice of disagreement (NOD), he asserted that flash burns he experienced during active duty aggravated and accelerated his keratoconus.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action. Black's Law Dictionary 1067 (5th ed. 1979). Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law. Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection. See Wagner, 370 F.3d at 1094, 1096   (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). 

Generally, a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Congenital or developmental abnormalities are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  However, VA's General Counsel has held that service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  The VA General Counsel also has held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. § 3.303(c). See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Service treatment records reflect that, on his June 1981 examination prior to entrance into service, clinical evaluation of the Veteran's eyes was normal.  Uncorrected distant vision was 20/40 bilaterally.  The Veteran passed the color vision and night visions tests.  The examination report notes that, according to an ophthalmologic examination, the Veteran was fit for enlistment.  The report of the June 1981 ophthalmologic examination, apparently conducted in conjunction with the Veteran's pre-enlistment examination, reflects that the Veteran had no history of ocular pathology, trauma, surgery, or family history.  On examination, the Veteran's uncorrected visual acuity was 20/50, bilaterally.  The impression was poor visual acuity, due to possible keratoconus and maculopathy.  It was noted that both keratoconus and maculopathy needed to be ruled out in order for the Veteran to be acceptable for entry into service.  A July 1981 ophthalmologic examination report notes that the Veteran had "no prior problem."  The physician stated that there was probable early keratoconus, but that this condition could not be confirmed due to a dearth of other information.  Visual acuity at that time was measured at 20/30 and 20/40.  The Veteran was found to be "clear for entry."  A notation on the June 1981 examination report shows that the Veteran was reexamined at the time of induction in October 1981, and he was fit for duty.  In May 1983, the Veteran presented to the emergency room for treatment for flash burns to both eyes.  The flash burns were described as mild.  There was no evidence of a foreign body, no corneal abrasions were noted, and the pupils were equal and reactive to light.  Vision in each eye was 20/40, and patches were applied to both eyes.  The Veteran was described as being in good condition upon release from the emergency room.  

A January 1984 record of optometric treatment reflects that the Veteran had a new problem of photophobia.  During treatment in March 1985, the Veteran complained of left eye irritation.  Corrected visual acuity was 20/40 in the right eye and 20/50 in the left eye.  No foreign bodies or abrasions were noted upon examination.  On separation examination in September 1985, uncorrected distant vision was 20/200 bilaterally, corrected to 20/50.  The Veteran failed the color vision test.  The examiner's summary of the Veteran's defects and diagnoses included decreased visual acuity, corrected adequately, and colorblindness.  Each of these conditions was not considered disabling.   

In a June 1987 Report of Medical History provided in conjunction with his examination for reenlistment in the Reserves, the Veteran reported eye trouble, reporting that he had keratoconus in the left eye which was worsening.  On examination, the examiner noted that the Veteran had marked decreased visual acuity in the left eye and was unable to perform active duty for training (ACDUTRA) until either further documentation of his eye defect was obtained from an ophthalmologist or his vision was corrected adequately.  He was determined not to be qualified for ACDUTRA.  In March 1988, the Veteran was discharged from the Reserves due to bilateral keratoconus with defective vision not correctable by spectacles or contact lenses.  

Post-service treatment records reflect treatment for keratoconus.  A VA treatment record dated in July 1986 reflects that the Veteran complained of blurry vision, worse in the left eye than the right, for four weeks.  There was a question of eye surgery as a child.  The provisional diagnosis was possible lens abnormality, and the Veteran was to be evaluated in the eye clinic; however, he failed to report for his appointment.  In June 1987, the Veteran presented with complaints of headaches and decreased visual acuity in the left eye for three days.  He gave a history of left eye surgery at age 4 and denied trauma.  The assessment was unexplained decreased visual acuity in the left eye without findings on examination.  Records of private treatment reflect that the Veteran underwent penetrating keratoplasty for left eye keratoconus with a history of congenital ptosis in June 1996.  The following month, he underwent lateral tarsorrhaphy of the left eye for exposure keratopathy of the left eye, status post corneal transplant.  In March 1997, the Veteran underwent release of the left eye tarsorrhaphy with placement of a silicone plug in the left lower lid.  In August 1997, he underwent blepharoptosis repair of the left upper lid.  

During the September 2005 hearing, the Veteran reported that, prior to his enlistment into service in October 1981, he did not have a recorded medical history of a bilateral eye condition.  He described two in-service eye injuries.  He reported that there was an accidental spill in the bilge of a fuel pump and some of the contaminant got into his eyes.  He reported that he was taken to the corpsman's office where his eyes were flushed; although his vision remained blurry for a period of time.  He added that, on another occasion, he suffered flash burns to his eyes.  The Veteran also testified that he believed his vision was worse at his discharge from service when compared to his vision at the time of entry.  He added that he had continued to have problems with his vision since discharge from service in October 1985, and presently had decreased vision in both eyes, with the left eye worse than the right.  

The Veteran was afforded a VA examination to evaluate his claimed bilateral eye disability in December 2005.  He gave a history of keratoconus, with corneal transplantation surgery performed in 1996.  He added that he continued to be followed at the Medical University of South Carolina (MUSC) Storm Eye Institute.  On examination, best corrected visual acuity was 20/40 in the right eye and 20/100 in the left eye.  The impression was congenital ptosis in the left eye that was "long-standing and minimally visually significant," and keratoconus, left eye greater than the right.  The examiner noted that the Veteran had undergone corneal transplantation of the left eye "with a fair degree of success" approximately 10 years earlier.  The Veteran's vision was said to be moderately compromised in the left eye at 20/100 while vision in the right eye had been steady at 20/40 over the last several years according to the Veteran's records.  As for the requested opinion as to whether any current eye disability was incurred in or aggravated by service, the examiner noted that the clinical evidence of record showed that the Veteran had keratoconus that was diagnosed prior to his admission into military service and that "he has just had a natural progression of his underlying keratoconus disease over his lifetime."  He concluded by stating that the Veteran had keratoconus that was not changed or aggravated by his military service. 

In July 2007, the Veteran was afforded another VA examination to evaluate his claimed bilateral eye disability.  He reported that his vision was not that good, especially in his left eye, and he continued to follow with his cornea specialist at MUSC.  He asserted that flash burns he had suffered during service worsened his keratoconus.  On examination, the Veteran's best corrected visual acuity at distance was 20/30 in the right eye and 20/100 in the left eye.  The impression was keratoconus, and the examiner stated that his diagnosis and assessment were exactly the same as in the VA examination he performed in December 2005.  He opined that the Veteran's keratoconus is a congenital problem which would have worsened with time, unrelated to his military service.  As regards the Veteran's history of flash burns in both eyes, the examiner commented that there was no evidence from his examination or the Veteran's military records that the flash burns caused any additional problems with his keratoconus.  Rather, he opined that the flash burns caused a temporary acute and serious problem that resolved and did not affect his underlying keratoconus.  The examiner summarized by stating that, overall, his opinion was identical to what it was in 2005.  Specifically, the Veteran had impaired vision related to keratoconus which was not worsened by his flash burns.  

In correspondence dated in October 2007, the Veteran's private ophthalmologist from the MUSC Storm Eye Institute, Dr. D.T.V., wrote that the Veteran had a diagnosis of keratoconus, for which he had had a corneal transplant in the left eye.  Dr. D.T.V. noted that the etiology of keratoconus is not fully known, but there may be heritable influences and it was associated with several ocular diseases, especially allergies which caused significant eye rubbing, although the exact mechanism of cause for an individual was not usually known.  He added that injuries to the eye could cause damage throughout the eye depending on what the type of injury was, and stated that injuries like flash burns could affect the cornea and might affect the cornea integrity.   

In the March 2010 Memorandum Decision, the Court found that the VA examiner had offered no reasoning for his conclusion that keratoconus, in general, is a congenital problem, or that the Veteran's case in particular was a congenital disease, but, rather, simply stated his conclusion as fact.  See Memorandum Decision, at p. 3.  Accordingly, the matter was remanded to afford the Veteran another VA examination.  

The Veteran was afforded a VA eye examination in May 2011.  The examiner noted that the claims file was not available for his review.  The Veteran reported that he had been diagnosed with keratoconus "a number of years ago" although he was unsure of the exact time frame.  He gave a history of left eye surgery in 1996.  Uncorrected visual acuity at distance was 20/400, bilaterally.  Corrected visual acuity at distance was 20/30 in the right eye and 20/50 in the left eye.  The diagnosis was keratoconus in both eyes, status post penetrating keratoplasty in the left eye, with reduced visual acuity consistent with the diagnosis of keratoconus.  The examiner noted that he had been asked to provide an opinion regarding aggravation of the Veteran's ocular condition by a military incident, but stated that he was unable to give the requested opinion due to the unavailability of the claims file.  

The following month, the claims file was provided to the VA examiner, and he provided an addendum opinion.  He noted that the Veteran was diagnosed with "probable" early keratoconus in 1981, although the diagnosis could not be proven.  He added that another examination from 1981 revealed distorted caves with regular Myers, which was commonly seen in patients with keratoconus.  He noted that the Veteran suffered flash burns to both eyes in 1983, at which time visual acuity was measured at 20/40.  The examiner noted that the Veteran had a current diagnosis of keratoconus of both eyes, and no other evidence of ocular disease was reported.  He stated that keratoconus is congenital in nature and, in most cases, occurs progressively and slowly.  He added that, in the early stages, keratoconus was commonly mistaken for normal refractory error changes; however, as the condition progressed, a retrospective study of examinations would show the progressive nature of keratoconus.  

The examiner opined that there was no evidence in the Veteran's records showing any complications which could have caused his current level of keratoconus or caused any aggravation or increase.  He reiterated that keratoconus is a congenital condition.  In providing a rationale for this conclusion, he stated that it is congenital because it is a genetic condition which is inherited from mother and father at birth and is unavoidable with any early treatment and undetectable with early eye examinations.  

In December 2011, Dr. D.T.V. completed a medical questionnaire in support of the Veteran's claim for service connection.  Dr. D.T.V. noted that he was a specialist in corneas, cataracts, and laser surgery, and had treated the Veteran for keratoconus.  He indicated that he had reviewed the Veteran's claims file.  He stated that keratoconus is an irregular shaped cornea with thinning and inferior steepening which limits vision.  He indicated that the causes of keratoconus were multifactorial, but that there appeared to be a genetic component in some families.  He added that there were also environmental variables, such as eye rubbing.  Based on the evidence of record, Dr. D.T.V. opined that it was most likely that the Veteran had keratoconus prior to entering service in 1981.  He added that the Veteran's pre-existing keratoconus permanently increased in severity during service, and that such increase was a permanent worsening, as opposed to a temporary flare-up.  In discussing whether the increase in disability was due to the natural progress of the disease, Dr. D.T.V. noted that keratoconus naturally progresses; however, environmental influences can speed the progression.  Specifically, he noted that eye rubbing could make the disease progress more rapidly, and commented that the Veteran had reported that he had several episodes of rubbing associated with multiple flash burns, sinusitis, and fuel getting in his eyes.  Dr. D.T.V. concluded by responding affirmatively to the question of whether, based on the evidence of record and general medical principles, it was as likely as not that the Veteran's keratoconus was aggravated beyond the natural progression of the disease by the flash burns, fuel spill, and sinusitis suffered during service.  

Considering the pertinent evidence of record in light of the above-noted legal authority, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a bilateral eye disability, specifically, keratoconus, is warranted.  

As an initial matter, the Board notes that the April 2011 remand instructed that the VA examiner should list all current eye disabilities manifested by the Veteran and specify whether any diagnosis represents a congenital defect (as opposed to a congenital disease).  The May 2011 VA examiner did not clearly answer this question, as he referred to keratoconus as a "congenital condition."  Nevertheless, the Board finds that keratoconus is a congenital disease, as opposed to defect.  In this regard, keratoconus is listed as a disease of the eye in the Rating Schedule.  See 38 C.F.R. § 4.79, Diagnostic Code 6035.  Moreover, in his December 2005 opinion, the VA examiner referred to keratoconus disease.  Accordingly, in light of the fact that the Veteran's keratoconus is a congenital disease, as opposed to defect, the presumption of soundness is for application.  See Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service.  See VAOPGCPREC 67-90 (July 18, 1990).  

The June/October 1981 entrance examination and June and July 1981 ophthalmologic examinations noted less than normal visual acuity.  These reports also noted the possibility/probability of keratoconus; although such condition could not be confirmed and the Veteran was ultimately found to be fit for service.  Thus, a bilateral eye disability was not "noted" upon entry into service and the presumption of soundness attaches.  See 38 C.F.R. § 3.304(b).

Thus, the Board turns to the question of whether the Veteran's keratoconus clearly and unmistakably existed prior to service.  In this regard, in his July 2007 VA examination report, the examiner opined that the Veteran's keratoconus was a congenital problem.  While, as noted by the Court in the March 2010 Memorandum Decision, the VA examiner did not provide reasoning for his conclusion that the Veteran's keratoconus was congenital, the physician who provided the June 2011 opinion also characterized the Veteran's keratoconus as congenital, and stated that he reached this conclusion based on the fact that the condition was genetic and was inherited from mother and father at birth.  The Veteran's treating ophthalmologist has also reported that there may be heritable influences for keratoconus and that, while causes are multifactorial, there appears to be a genetic component in some families.  Thus, his opinion does not necessarily contradict the VA examiners' classifications of the Veteran's keratoconus as congenital.  Notably, Dr. D.T.V. opined in December 2011 that it was most likely that the Veteran had keratoconus prior to entering service in 1981.  The Board finds that the foregoing evidence establishes that the Veteran's keratoconus clearly and unmistakably existed prior to service.  

The next step of the inquiry is to determine whether the Veteran's pre-existing keratoconus was clearly and unmistakably not aggravated during service.  There is conflicting evidence on this question.  In this regard, the December 2005 VA examiner opined that the Veteran had a natural progression of his keratoconus disease during his lifetime and, therefore, this condition was not changed or aggravated by military service.  Similarly, in July 2007, this examiner opined that the Veteran's keratoconus would have worsened with time, unrelated to his military service, and added that the in-service flash buns did not affect the underlying keratoconus.  The VA examiner who evaluated the Veteran in May 2011 and provided the June 2011 addendum opinion also opined that there was no evidence in the Veteran's records showing any complications which could have caused his current level of keratoconus or caused any aggravation or increase.  

While the foregoing opinions from the VA examiners suggest that the Veteran's keratoconus was not aggravated during service, in December 2011, Dr. D.T.V. provided a contrasting opinion.  Specifically, he noted that the Veteran's keratoconus underwent a permanent worsening during service, and opined that it was as likely as not that the Veteran's keratoconus was aggravated beyond the natural progression of the disease due to the in-service flash burns, fuel spill, and sinusitis.  This physician acknowledged that keratoconus does progress naturally, but that environmental influences could speed the progression.  He specifically noted that eye rubbing could make the disease progress more rapidly, and the Veteran had reported in-service eye rubbing associated with multiple flash burns, sinusitis, and fuel getting in his eyes.  

The Board notes that, while the active duty service treatment records do not document the claimed in-service fuel spill or sinusitis, they do verify that the Veteran suffered flash burns to the eyes in May 1983 and reflect complaints regarding sinus congestion and sinus drainage.  Moreover, the Veteran was treated for left eye irritation in March 1985.  The Board finds that eye rubbing would likely be consistent with flash burns, eye irritation, and sinus congestion, as documented in the Veteran's service treatment records.  

In light of the conflicting medical opinions, it cannot be said that the evidence clearly and unmistakably demonstrates that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing keratoconus.  The evidence does not conclusively establish that the disability would have been as severe at the time of the Veteran's discharge from service as it was had the Veteran not entered active service.  As the high legal standard of clear and unmistakable evidence has not been met for the second prong regarding aggravation, the presumption of soundness is not rebutted. The evidence of record otherwise demonstrates in-service worsening of the condition (as the Veteran's uncorrected distant vision was 20/40 bilaterally in June 1981 as compared to 20/200 bilaterally in September 1985), the Board finds that service connection for a bilateral eye disability, specifically, keratoconus is warranted.


ORDER

Service connection for a bilateral eye disability, specifically keratoconus, is granted.  


REMAND

Unfortunately, the claims file reflects that further action on the claim remaining on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

The Veteran contends that he has a disability manifested by headaches related to service.  In his July 2004 NOD, he asserted that he had complained of headaches during service and still had problems.  

Service treatment records reflect that, in January 1984, the Veteran presented with complaints of headaches from reading and sore sinuses.  An optometric examination performed the same day noted that the Veteran had a new problem of photophobia.  In his September 1985 Report of Medical History, the Veteran denied frequent or severe headaches.  In a June 1987 Report of Medical History, he again denied frequent or severe headaches.  

Post-service records of VA and private treatment reflect complaints regarding and treatment for headaches, with various diagnoses, including possible contraction-type headaches and tension headaches.  

The Veteran was afforded a VA examination to evaluate his claimed headache disability in December 2005.  The examiner stated that review of the service treatment records failed to reveal any history of treatment for headaches in service.  The pertinent impression was headaches by history only, without evidence of occurrence or treatment of same while in military service.  In a July 2007 opinion, the VA examiner reiterated that he was unable to find mention of headaches in the service treatment records.  The pertinent impression was recurrent non-migraine headaches with no significant history of same while in service and, therefore, considered less than 50 percent likely to be secondary to military service.  

In light of the fact that, in his December 2005 and July 2007 opinions, the VA examiner incorrectly stated that there was no evidence of occurrence or treatment for headaches during service, despite the documented complaint of headaches in January 1984, the claim was remanded to afford the Veteran a new VA examination.  

The Veteran underwent VA neurological examination in June 2011.  He gave a history of headaches with an onset around 1983.  He stated that the onset of his headaches was gradual, and was not precipitated by any particular injury or event.  The examiner acknowledged review of the claims file and noted that the Veteran had complained of a headache one time during service, in January 1984.  In discussing his current symptoms, the Veteran described pain "all over his head" every day for five to six hours a day.  He stated that his headaches interfered with his sleep at night, were associated with an increase of blurred vision, photophobia, and phonophobia, but were not associated with nausea or vomiting.  The impression was tension headaches.  The examiner noted that the claims file reflected that the Veteran had complained of such headaches once during service.  In a July 2011 addendum, the VA examiner reiterated that there was only one note referencing headaches during the Veteran's military service.  He observed that, during the Veteran's four years of military service, he only visited the doctor once with a complaint of a headache from reading, at which time an eye examination was recommended.  The examiner stated that, occasionally, normal people who do not usually complain of headaches, when they do excessive reading, can have an isolated headache, which is an isolated phenomenon.  The examiner opined that it was less likely as not that the Veteran's tension headaches were related to the only incident of headache during military service.  

In December 2011, the Veteran's attorney submitted a medical opinion from a private neurologist, Dr. P.M.  The neurologist indicated that he had particular expertise in the diagnosis of and treatment of headache disorders, and reported that he had reviewed the claims file; although he acknowledged that he had not examined the Veteran.  Dr. P.M. stated that he disagreed with the diagnosis of tension headache, and, instead, asserted that the Veteran most likely suffered from chronic migraine with and without visual aura.  He stated that this condition might be associated with medication overuse headache as well, although the historical record was not clear enough on the Veteran's current analgesic use to establish this aspect of the condition.  

Dr. P.M. responded affirmatively to the question of whether it was at least as likely as not that the Veteran's current headache disability started in 1984 and was the same disability for which he had been treated since 1986.  In providing a rationale for this opinion, Dr. P.M. stated that the Veteran initially developed headaches coupled with nausea, emesis, and bowel dysfunction while deployed at sea, which was attributed to seasickness.  He stated that the Veteran's gastrointestinal symptoms predominated, and became the primary focus of the Veteran's treatment.  He noted that the Veteran was treated for a headache in January 1984, and a recommendation was made for an eye evaluation.  Dr. P.M. opined that, due to his diagnosis of keratoconus, the visual accompaniments of the Veteran's migraines had been overlooked.  Dr. P.M. concluded by opining that the Veteran began to experience migraine with visual aura while on active duty and his migraines worsened during his deployment at sea.  He added that, due to a combination of misdiagnosis and inadequate prophylactic and acute migraine-specific therapies, the Veteran had continued to evolve into a chronic migraine state.  He stated that, based on his understanding of the requirement of aggravation during service and "benefit of the doubt" it appeared that the Veteran's headaches met the standard for military service connection. 

As an initial matter, the Board notes that the record reflects that there are outstanding medical records which are pertinent to the claim for service connection for a disability manifested by headaches.  In this regard, records of VA treatment dated from February 2005 to September 2010 reflect that the Veteran received treatment for headaches from his outside primary care physician, Dr. H.  A March 2009 note reflects that the Veteran saw Dr. H. every three to four months and as required.  A May 2010 note reflects that the Veteran was to see Dr. H. that month.  The June 2011 VA examiner noted that the Veteran had been receiving medication for headaches, he assumed, from private sources.  

VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  The most recent record of private treatment from Dr. H. currently associated with the claims file is dated in March 2002.  The aforementioned VA treatment records indicate that more recent records from this physician are available.  

The Board acknowledges that Dr. P.M. provided an opinion linking the Veteran's current headaches to service.  However, Dr. P.M. did not have the Veteran's full records available for review (as recent records from Dr. H. had not been obtained).  Moreover, Dr. P.M. himself acknowledged that he had not examined the Veteran.  In light of the foregoing, and the conflicting medical opinion from the June 2011 VA examiner, the Board finds that a new VA examination is needed so that a medical professional can review the record, examine the Veteran, and provide a competent opinion as to whether the Veteran has any current disability manifested by headaches related to service.  See Roberts v. Derwinski, 2 Vet. App. 387 (1992) (holding that the veteran is entitled to a thorough examination which takes into account all relevant background information, including prior medical evidence).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

Further, as noted in the introduction, a claim for service connection for sinusitis is being referred to the AOJ for appropriate action.  A December 2011 statement from the Veteran's attorney can be intertpreted as raising a claim for service connection for headaches as secondary to sinusitis.  Because the outcome of the claim for service connection for sinusitis could impact the Veteran's claim for service connection for a disability manifested by headaches, the Board finds that the claims are inextricably intertwined and should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As such, appellate review of the claim on appeal must be deferred until the claim for service connection for sinusitis has been adjudicated.

On remand, the Veteran should also be provided VCAA notice pertaining to the newly raised matter of entitlement to service connection for a disability manifested by headaches as secondary to sinusitis.  

The Board further notes that the most recent VA treatment records currently associated with the claims file are dated in September 2010.  On remand, the RO should obtain all outstanding pertinent VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a disability manifested by headaches.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  A specific request should be made for records of treatment from Dr. H., dated since March 2002, (identified above), and records of treatment from the Charleston VA Medical Center (VAMC) (to include the Goose Creek Community Based Outpatient Clinic (CBOC)), dated since September 2010.  

2. Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for service connection for a disability manifested by headaches as secondary to sinusitis.  

3.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination, by a physician with appropriate expertise, to determine the etiology of any disability manifested by headaches.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any current disability manifested by headaches.  In regard to any diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disability was incurred or aggravated as a result of active service.  In rendering the requested opinion, the examiner must specifically consider and address the January 1984 complaint of headaches, the June 2011 VA examination report and July 2011 addendum, and the December 2011 opinion from Dr. P.M. (discussed above).  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, as well as adjudicating the claim for service connection for sinusitis, the RO should readjudicate the claim for service connection for a disability manifested by headaches, to include as secondary to sinusitis.  

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


